

THIRD AMENDMENT TO OFFICE BUILDING LEASE


 
THIS THIRD AMENDMENT TO OFFICE BUILDING LEASE (“Third Amendment”) is made
this 24th day of March, 2005, by and between PRIM ROCKVILLE PIKE, LLC, a
Delaware limited liability company (“Landlord”) and EDGAR ONLINE, INC., a
Delaware corporation (“Tenant”).
 
W I T N E S S E T H :
 
WHEREAS, 11200 RP Associates L.P., Landlord's predecessor in interest, and
Financial Insight Systems, Inc., Tenant’s predecessor in interest, entered into
that certain Office Building Lease dated July 1, 1998, (the “Lease”) as amended
by that certain First Amendment to Lease dated September 24, 1998 (the “First
Amendment”), and as further amended by that certain Second Amendment to Office
Building Lease dated August 11, 2000 (the “Second Amendment”), (the Lease, First
Amendment, and Second Amendment are herein referred to collectively as the
“Original Lease”), pursuant to which Tenant leased that certain premises on the
third (3rd) floor of the building located at 11200 Rockville Pike, Rockville,
Maryland (the “Building”), said premises consisting of Suite 310 (containing Ten
Thousand Four Hundred Fourteen (10,414) rentable square feet (the “Suite 310
Premises”)) and Suite 330 (containing Three Thousand Seven Hundred Eighty
(3,780) rentable square feet (the “Suite 330 Premises”)) containing in the
aggregate Fourteen Thousand One Hundred Ninety-Four (14,194) rentable square
feet (the Suite 310 Premises and the Suite 330 Premises are referred to
collectively herein as the “Premises”);
 
WHEREAS, the Term of the Lease expires September 30, 2005; and
 
WHEREAS, Landlord and Tenant desire to amend the Lease to (i) extend the Term of
the Lease, and (ii) amend certain other terms and conditions of the Lease as
herein provided.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:
 
1.  Recitals.   The recitals set forth above are incorporated herein by this
reference with the same force and effect as if fully set forth hereinafter.
 
2.  Capitalized Terms.   Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Lease. From and after the date hereof,
the Lease and this Third Amendment shall be known collectively as the “Lease”.
 
3.  Landlord and Tenant. 
 
  a.   All references in the Lease to either of 11200 RP Associates L.P. or OTR,
an Ohio general partnership, the duly authorized nominee of the State Teachers’
Retirement System of Ohio, as Landlord, shall instead apply to PRIM Rockville
Pike, LLC, which acquired the Building.
 
D-1

--------------------------------------------------------------------------------


  b.   All references in the Lease to Financial Insight Systems, Inc., as
Tenant, shall instead apply to EDGAR Online, Inc., which acquired Financial
Insight Systems, Inc.
 
4.   Renewal Term.   The Term of the Lease is hereby extended for approximately
nine (9) years and eleven (11) months beyond September 30, 2005 (the currently
scheduled expiration date of the Term), and shall instead expire on August 31,
2015, unless sooner terminated in accordance with the terms of the Lease or
hereof. The period from January 1, 2005 (the “Early Renewal Date”) throughout
the Term (as hereby amended), inclusively, is herein referred to as the “Renewal
Term.” Effective as of the date hereof, Sections 4.10, 4.11 and 7.03 of the
Lease are deleted in their entirety, and of no further force or effect.
 
5.  Base Rent. 
 
  a.   Notwithstanding anything to the contrary contained in the Lease, from the
Early Renewal Date and thereafter throughout the Renewal Term Tenant shall pay
Base Annual Rent with respect to the Premises in equal monthly installments in
accordance with Section 1.04 of the Lease in accordance with the following
schedule:
 

Period
 
 
Annual Base Rent
 
 
Monthly Base Rent
 
 
01/01/05 - 12/31/05
 
$
382,968.00
 
$
31,914.00
 
01/01/06 - 12/31/06
 
$
392,542.20
 
$
32,711.85
 
01/01/07 - 12/31/07
 
$
402,355.80
 
$
33,529.65
 
01/01/08 - 12/31/08
 
$
412,414.68
 
$
34,367.89
 
01/01/09 - 12/31/09
 
$
422,725.08
 
$
35,227.09
 
01/01/10 - 12/31/10
 
$
433,293.24
 
$
36,107.77
 
01/01/11 - 12/31/11
 
$
444,125.52
 
$
37,010.46
 
01/01/12 - 12/31/12
 
$
455,228.64
 
$
37,935.72
 
01/01/13 - 12/31/13
 
$
466,609.32
 
$
38,884.11
 
01/01/14 - 12/31/14
 
$
478,274.52
 
$
39,856.21
 
01/01/15 - 08/31/15
 
$
490,231.44*
 
$
40,852.62
 

*annualized rate
 
b.  Notwithstanding the foregoing, (i) Base Rent and Parking Charges (as defined
in Paragraph 6(b) of this Third Amendment) for the month of July, 2005, and (ii)
one-half of the Base Rent and one-half of the Parking Charges for the months of
August, September, October and November, 2005 shall be abated (collectively, the
"Rent Abatement"). No other amounts due to Landlord under this Lease other than
the Base Rent and Parking Charges referenced above shall be abated, except as
expressly provided herein. In the event Tenant defaults hereunder and fails to
cure such default within any applicable notice or cure period, Tenant shall not
be entitled to any further abatement of Base Rent and Parking Charges and all
Base Rent and Parking Charges previously abated shall be immediately paid by
Tenant to Landlord.
 
c.  Upon Execution of this Third Amendment, Tenant shall deliver to Landlord the
sum of Thirty-One Thousand Nine Hundred Fourteen and 00/100 Dollars
($31,914.00), which amount shall be applied to the installment of monthly Base
Rent payable with respect to the month of January, 2005.
 
D-2

--------------------------------------------------------------------------------


6.   Parking.
 
a.   As of the Early Renewal Date, Section 4.01(A) of the Lease is deleted in
its entirety and the following new Section 4.01(A) is substitute in place
thereof:
 
“(A)   During the Renewal Term and subject to the rules and regulations attached
to the Lease as Exhibit D, as modified by Landlord from time to time (the
"Rules"), Tenant shall be entitled to use the number of parking spaces set forth
in Section 1.01(I) in the parking facility of the Project (the “Parking
Facilities”) at the monthly rate applicable from time to time for monthly
parking as set by Landlord and/or its licensee (collectively, the “Parking
Rights”). As of the date hereof, the parking rate for such unreserved spaces is
Seventy and 00/100 Dollars ($70.00) per month per space. Landlord may, in its
sole discretion, assign tandem parking spaces to Tenant and designate the
location of any reserved parking spaces. For purposes of this Lease, a “parking
space” refers to the space in which one (1) motor vehicle is intended to park
(e.g., a tandem parking stall includes two tandem parking spaces). Landlord
reserves the right at any time to relocate Tenant's reserved and unreserved
parking spaces. If Tenant commits or allows in the parking facility any of the
activities prohibited by the Lease or the Rules, then Landlord shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Tenant,
which cost shall be immediately payable by Tenant upon demand by Landlord.
Tenant's parking rights are the personal rights of Tenant and Tenant shall not
transfer, assign, or otherwise convey its parking rights separate and apart from
this Lease. The monthly parking rate per parking space is subject to change by
Landlord, in Landlord‘s sole discretion, upon five (5) days' prior written
notice to Tenant. Monthly parking fees (in the aggregate with respect to
Tenant’s parking spaces, the “Parking Charges”) shall be payable in advance
prior to the first day of each calendar month. Visitor parking rates shall be
determined by Landlord from time to time in Landlord's sole discretion. The
parking rates charged to Tenant or Tenant’s visitors may not be the lowest
parking rates charged by Landlord for the use of the parking facility.
Notwithstanding anything to the contrary contained herein, any tax imposed on
the privilege of occupying space in the parking facility, upon the revenues
received by Landlord from the parking facility or upon the charges paid for the
privilege of using the parking facility by any governmental or
quasi-governmental entity may be added by Landlord to the monthly parking
charges paid by Tenant at any time, or Landlord may require Tenant and other
persons using the parking facility to pay said amounts directly to the taxing
authority. Notwithstanding the foregoing, the monthly parking rates hereinabove
described shall not increase in excess of five percent (5%) per year (on a
cumulative basis) during the Renewal Term.
 
b.   As of the Early Renewal Date, Section 1.01(I) of the Lease is deleted in
its entirety, and the following new Section 1.01(I) is inserted in place
thereof:
 
“(I) “Parking Spaces” shall mean 2.5 parking spaces in the parking facility from
time to time serving the Building for each 1,000 rentable square feet contained
in the Premises, for use on an unreserved basis in common with other tenants of
the Building.”
 
c.   Notwithstanding the foregoing and anything to the contrary set forth in the
Lease, provided that (i) Tenant is not in default beyond any applicable notice
and cure period, and (ii) Tenant is then leasing and occupying not less than
Fourteen Thousand One Hundred Ninety-Four (14,194) rentable square feet of space
in the Building, Tenant shall be entitled to the use (on an unreserved basis in
common with other tenants of the Building, and otherwise in accordance with
Section 4.01 of the Lease) Forty-Five (45) parking spaces in the parking
facility from time to time serving the Building.


D-3

--------------------------------------------------------------------------------


7.   Operating Expenses. 
 
a.   As of the Early Renewal Date, the first full sentence of Section 3.01 of
the Lease is deleted in its entirety, and the following sentence inserted in
lieu thereof:


“The term “Base Operating Year” shall mean calendar year 2005.”
 

b.   As of the Early Renewal Date, the last sentence of Section 3.02 of the
Lease is deleted in its entirety, and the following new sentence is inserted in
place thereof:
 
“Notwithstanding the foregoing, Tenant shall have no obligation to make any
Operating Payment with respect to the period from January 1, 2005 through
December 31, 2005.”
 
c.   As of the Early Renewal Date, the following new Section 3.05 is added to
the Lease:


“3.05   Controllable Operating Expense Cap.   Notwithstanding anything to the
contrary in this Section 3, Tenant shall not be obligated to pay to Landlord its
Pro Rata Share of increases in Operating Expenses for the property to the extent
that such increases exceed six percent (6%) of the previous calendar year's
Operating Expenses for the property provided, however, that there shall be no
limitation on the payment by Tenant of increases in such expenses that cannot be
controlled by Landlord (e.g., utility costs, insurance costs, real property tax
increases and any other costs that are beyond Landlord's reasonable control).
The foregoing limitations shall be applied separately during each year of the
Lease Term. If such expenses have increased by more than six percent (6%) in a
previous calendar year and by less than six percent (6%) in a subsequent
calendar year, Landlord shall have the right to pass through to Tenant the
increase Landlord was unable to pass through in the previous calendar year in
the subsequent calendar year provided that Landlord does not exceed in any year
a maximum increase of six percent (6%). For example, assume that such expenses,
other than utilities, insurance, taxes and any other costs beyond the reasonable
control of Landlord (the "Controllable Expenses") for the calendar year 2006
increased by ten percent (10%). Assume further that said Controllable Expenses
in the calendar year 2007 increased by one percent (1%). In this event, Tenant's
Share of Controllable Expenses increases could be increased by six percent (6%)
in 2006 and by five percent (5%) in 2007.”


8.   Security Deposit.
 
a.   Landlord hereby acknowledges that it currently holds Irrevocable Letter Of
Credit No. 290 issued by Potomac Valley Bank (the "Security Deposit Letter of
Credit") delivered to Landlord by Tenant pursuant to the terms of the Lease. The
parties hereto agree that upon full execution hereof, Landlord will promptly
return the Security Deposit Letter of Credit to Tenant. From and after the date
of full execution hereof, any reference in the Lease to the Security Deposit
shall mean the Security Deposit described in subparagraph 8(c), below.


D-4

--------------------------------------------------------------------------------


b.   Upon Tenant's execution of this Third Amendment, Tenant shall deposit with
Landlord the sum of Thirty-One Thousand Nine Hundred Fourteen and 00/100 Dollars
($31,914.00) as security for Tenant's faithful performance of Tenant's
obligations as security for the full and timely payment and performance of the
Tenant’s obligations under the Lease pursuant to Section 1.01(N) of the Lease
(as amended hereby).
 
c.   As of the date Tenant deposits the Thirty-One Thousand Nine Hundred
Fourteen and 00/100 Dollars ($31,914.00) with Landlord, Section 1.01(N) of the
Lease shall be deleted in its entirety, and the following new Section 1.01(N)
shall be inserted in place thereof:
 
“(N) “Security Deposit” shall mean the amount of Thirty-One Thousand Nine
Hundred Fourteen and 00/100 Dollars ($31,914.00).”
 
d.   As of the date hereof, Section 4.08 of the Lease is deleted in its entirety
and the following new Section 4.08 inserted in place thereof:
 
“Section 4.08  Security Deposit.   Tenant shall deliver to Landlord at the time
it executes this Lease the Security Deposit set forth in Section 1.01(N) as
security for Tenant's faithful performance of Tenant's obligations hereunder. If
Tenant fails to pay Base Rent or other charges due hereunder, or otherwise
defaults with respect to any provision of this Lease, Landlord may use all or
any portion of said deposit for the payment of any Base Rent or other charge due
hereunder, to pay any other sum to which Landlord may become obligated by reason
of Tenant's default, or to compensate Landlord for any loss or damage which
Landlord may suffer thereby. If Landlord so uses or applies all or any portion
of said deposit, Tenant shall within ten (10) days after written demand therefor
deposit cash with Landlord in an amount sufficient to restore said deposit to
its full amount. Landlord shall not be required to keep said Security Deposit
separate from its general accounts. If Tenant performs all of Tenant's
obligations hereunder, said deposit, or so much thereof as has not heretofore
been applied by Landlord, shall be returned, without payment of interest or
other amount for its use, to Tenant (or, at Landlord's option, to the last
assignee, if any, of Tenant's interest hereunder) at the expiration of the Term
hereof, and after Tenant has vacated the Premises. No trust relationship is
created herein between Landlord and Tenant with respect to said Security
Deposit. Tenant acknowledges that the Security Deposit is not an advance payment
of any kind or a measure of Landlord's damages in the event of Tenant's default.
Tenant hereby waives the provisions of any law which is inconsistent with this
Section 4.08.”
 
9.    Tenant Improvements; Alterations. 


a.   Tenant hereby acknowledges that Landlord has met all of its obligations, if
any, to construct tenant improvements for the Premises pursuant to the Lease.
Landlord shall have no obligation to construct any tenant improvements to the
Premises on behalf of Tenant during the Extended Term.


b.   Tenant shall refurbish the Premises (hereinafter referred to as
"Refurbishments") in accordance with the plans to be prepared by Tenant and
reasonably approved in final form by Landlord. The Refurbishments shall include,
without limitation, repainting the Premises and installing new carpet throughout
the Premises. In connection thereto, Landlord hereby grants to Tenant a
"Refurbishment Allowance" of up to Ten and No/100 Dollars ($10.00) per square
foot of space in the Premises (i.e., 14,194 square feet multiplied by $10.00 =
$141,940.00), which Refurbishment Allowance shall be used only in connection
with the cost of the Refurbishments. The Refurbishments shall be made and done
in a good and workmanlike manner and with new materials satisfactory to Landlord
by a contractor reasonably approved by Landlord in compliance with all of the
terms and conditions of the Lease, and such Refurbishments shall be the property
of Landlord and remain upon and be surrendered with the Premises at the
expiration of the Term of the Lease; provided, however, at the expiration of the
Term, Landlord may require the removal of any Refurbishment installed by Tenant
and the restoration of the Premises and the Project to their prior condition, at
Tenant's expense.


D-5

--------------------------------------------------------------------------------


c.   The Refurbishment Allowance shall be disbursed to Tenant not more
frequently than once per month based on disbursement requests submitted by
Tenant to Landlord and certified by Tenant's architect. Such disbursement
request shall set forth the total amount incurred, expended and/or due for each
requested item less prior disbursements and a description of the work performed,
and materials supplied and/or costs incurred or due with respect to each item
for which disbursement is requested. Each such disbursement request shall be
accompanied by invoices, vouchers, statements, affidavits, payroll records
and/or other documents reasonably requested by Landlord, which substantiate
costs incurred to justify such a disbursement, together with lien waivers for
those contractors and materialmen providing construction services or materials.
In addition, the disbursement shall be subject to inspection and approval of
completed work by Landlord's construction engineer. In the event that the cost
of the Refurbishments shall exceed Ten and No/100 Dollars ($10.00) per square
foot of space in the Premises (i.e., 14,194 square feet multiplied by $10.00 =
$141,940.00), then the cost of the Refurbishments shall include a construction
supervisory fee equal to one percent (1%) of the hard cost of the Refurbishments
payable to Landlord for the supervision of the construction of the
Refurbishments; otherwise, no construction supervisory fee shall be payable in
connection with the Refurbishments. In the event the cost of the Refurbishments
exceeds the Refurbishment Allowance, Tenant shall pay from another source of
funds the amount by which the cost of the Refurbishments exceeds the
Refurbishment Allowance prior to any disbursement of the Refurbishment Allowance
by Landlord. In the event the actual cost of the Refurbishments is less than the
Refurbishment Allowance, then the unused portion of the Refurbishment Allowance
shall not be paid or refunded to Tenant, but shall be available to Tenant as a
credit against the next (following completion of the Refurbishments, if any)
installments of Base Rent payable hereunder. The Refurbishment Allowance must be
expended by Tenant on or before December 31, 2007. If the Refurbishment
Allowance is not expended on or before December 31, 2007, the Refurbishment
Allowance shall no longer be available to Tenant and Landlord shall have no
further obligation to provide such Refurbishment Allowance to Tenant, provided,
however, that at any time prior to December 31, 2007, and after Tenant has (i)
completed the painting and carpet installation described in Section 9(b), above,
and (ii) expended from the Refurbishment Allowance a minimum of Four and No/100
Dollars ($4.00) per square foot of space in the Premises (i.e., 14,194 square
feet multiplied by $4.00 = $42,582.00) on the Refurbishments (which expenditure
may include the foregoing paint and carpet installation), Tenant may elect to
apply any remaining unused portion of the Refurbishment Allowance as a credit
against installments of Base Rent next payable hereunder.
 
d.   Notwithstanding anything to the contrary set forth in Section 2.03 of the
Lease, Tenant shall not be required to remove any Alterations at the expiration
or sooner termination of the Term; provided, however, that Tenant may remove the
Alterations to the extent that the same can be removed without causing material
damage, and provided further that Tenant shall restore the Premises to their
prior condition at Tenant’s sole expense.
 
D-6

--------------------------------------------------------------------------------


e.   To the extent that the Landlord receives any notice from a governmental
entity that the third floor common area of the Building is in violation of any
requirement of the Americans with Disabilities Act ("ADA") and the Landlord is
obligated pursuant to a final determination to undertake action in order to
comply with ADA, then in such event Landlord agrees to undertake such remedial
action. If such requirement was in effect as of the date hereof and such
violation existed as of the date hereof, Landlord shall be responsible for the
cost of curing such violation. If such requirement was not in effect as of the
date hereof or such violation did not exist as of the date hereof, then the cost
of curing such violation shall be included in Operating Expenses. To the extent
that such notice requires action with regard to Tenant's particular use of the
Premises, Tenant shall be obligated to undertake such action at Tenant's sole
cost and expense. Tenant shall be solely responsible, at Tenant's sole cost and
expense, for complying with all requirements of the ADA which relate to the
interior of the Premises.
 
f.   If Landlord fails to respond in writing to Tenant's proper written request
for Landlord's approval of any proposed Refurbishments, or of any contractor (in
either case, a "First Request") within ten (10) days following Landlord's
receipt of the First Request, then Tenant shall send to Landlord a second
written request for Landlord's approval (the "Second Request") which such Second
Request shall contain a statement in bold letters of a large font at the top
such document stating that "Landlord's failure to respond to this document
within five (5) business days will constitute Landlord's deemed approval of the
Alterations [or contractor] requested herein." If Landlord fails to respond to
the Second Notice within five (5) business days following Landlord's receipt of
the Second Notice, then such failure shall be deemed to constitute Landlord's
approval of the Alteration.  The First Request and the Second Request shall
include, and Landlord's response period contained in the foregoing sentences
shall not commence, unless and until Landlord has received from Tenant all of
the information reasonably necessary for the evaluation of Tenant’s written
requests.


10.   Signage.   Landlord will provide, at Landlord’s sole cost and expense,
suite entry signage and Building directory signage. The design, size, location
and materials of such signage shall be in accordance with Landlord's standard
Building signage package. The cost of any changes in the Building standard
graphics on the door to the Premises or the Building directory following their
initial installation are subject to Landlord's approval and shall be paid by
Tenant, at Tenant's sole cost and expense.
 
11.   Access.
 
a.   Subject to the other terms and conditions of the Lease, Landlord shall
provide Tenant with reasonable access to the common areas of the Building and to
the Premises twenty-four (24) hours a day, three hundred sixty-five (365) days
per year. Notwithstanding the foregoing, Tenant acknowledges and agrees that
repairs, hazardous conditions and other circumstances beyond Landlord's control
may prevent access to the common areas of the Building and to the Premises from
time to time.
 
b.   Landlord shall maintain the current level of security at the Building
existing as of the date hereof. Additional keycards shall be provided to Tenant
at Tenant’s expense.
 
D-7

--------------------------------------------------------------------------------


12.   Option to Terminate. 
 
a.   Provided that Tenant is not in default at the time of Tenant's exercise of
the Option (defined hereinafter) or as of the Termination Date (as defined
hereinafter), Tenant shall have the option to terminate this Lease (the
“Option”). The termination date shall be either December 31, 2009, or December
31, 2011 (as the case may be, the "Termination Date"). Tenant shall provide to
Landlord not less than two hundred seventy (270) days prior to the applicable
Termination Date (the "Notice Date"), a written notice of the exercise of the
Option to terminate the Lease, time being of the essence. Such notice shall be
given in accordance with Section 8.04 of the Lease, as hereby amended. If
notification of the exercise of the Option is not so given and received, the
Option granted hereunder shall automatically expire. As a condition to the
effectiveness of this Option, Tenant shall pay to Landlord an amount equal to
one hundred percent (100%) of all unamortized brokerage fees and tenant
improvement costs as of the Termination Date (the “Termination Payment”) (as
detailed by Landlord in a written statement), payable as follows: (i) fifty
percent (50%) of the Termination Payment shall be paid on the Notice Date, and
(ii) the remaining fifty percent (50%) of the Termination Payment shall be paid
on or before the Termination Date. The Termination Payment is in addition to
payment by the Tenant of all other amounts payable by Tenant to Landlord
pursuant to the Lease prior to the Termination Date.
 
b.   The Option granted to Tenant herein is personal to the original Tenant
(which for purposes of this Paragraph shall include any entity which owns Tenant
or is the purchaser in connection with the sale or transfer of substantially all
of the assets of the Tenant or the sale or transfer of substantially all of the
outstanding ownership interests in Tenant) and may be exercised only by the
original Tenant while occupying the entire Premises. The Option is not
assignable separate and apart from this Lease, nor may any Option be separated
from this Lease in any manner, either by reservation or otherwise. If at any
time an Option is exercisable by Tenant, the Lease has been assigned, or a
sublease exists as to any portion of the Premises, the Option shall be deemed
null and void and neither Tenant nor any assignee or subtenant shall have the
right to exercise the Option. Tenant shall have no right to exercise the Option
if Tenant is in default of any of the terms, covenants or conditions of this
Lease. The period of time within which the Option may be exercised shall not be
extended or enlarged by reason of Tenant's inability to exercise the Option
because Tenant is in default under the Lease.
 
13.   Right of First Offer.   Provided Tenant is not in default hereunder beyond
any applicable cure periods at the time of Tenant's exercise of the Expansion
Option (as hereinafter defined) or at the commencement of the Option term, and
subject to Landlord's right to first offer and lease any such space to any
tenant who is then occupying or leasing such space at the time the space becomes
available for leasing and all other options existing as of the date hereof held
by tenants of the Building, Tenant shall have the right of first offer (the
“Expansion Option”) with respect to any space on the third (3rd) floor of the
Building and which is vacant or becomes vacant and which is contiguous to the
Premises (the "Option Space"). Prior to leasing any of the Option Space,
Landlord shall give Tenant written notice of its intent to lease the Option
Space. Tenant may exercise such right only as to all of the Option Space
described in the Landlord's notice, and not to merely a part of such Option
Space. Tenant shall have ten (10) business days in which to provide Landlord
with written notice of its election to exercise such right. Such notice shall be
given in accordance with Section 8.04 of the Lease, as hereby amended. The Base
Rent payable for the Option Space shall be ninety-five percent (95%) of the Fair
Market Rental of the Option Space as of the commencement date of the Lease with
respect to the Option Space, and the Term of the Lease with respect to the
Option Space shall be coterminous with the Term of the Lease as to the Premises,
it being understood that the "Fair Market Rental" shall take into account the
length of the Option term. If the parties are unable to agree on "Fair Market
Rental", the provisions of Paragraph 14(b) of this Third Amendment shall apply.
If Tenant does not give Landlord written notice of its election to lease such
Option Space within the ten (10) business day period, Landlord shall thereafter
be free to lease such Option Space to a third party on any terms and conditions
that Landlord shall select, with no further obligation to Tenant. In the event
that Landlord offers any space to Tenant pursuant to this right of first offer,
and Tenant elects not to lease the space, the space so offered shall no longer
be subject to this right of first offer, and thereafter Landlord shall not be
obligated to offer said space to Tenant. Upon determination of the terms
applicable to the Option Space, the parties shall promptly execute an amendment
to this Lease stating the terms so determined.
 
D-8

--------------------------------------------------------------------------------


14.   Option to Renew.
 
a.  Provided that Tenant is not in default beyond any applicable cure period at
the time of Tenant’s exercise of the Option or at the commencement of the
applicable Option term, Tenant shall have two (2) Options to renew the Lease
(each an “Option Period”) as follows: the “First Option Period” and the “Second
Option Period” shall each be for a period of five (5) years. Tenant shall
provide to Landlord on a date which is prior to the date that the applicable
Option Period would commence (if exercised) by at least one hundred eighty (180)
days and not more than two hundred seventy (270) days a written notice of the
exercise of the Option to extend the Lease for the additional Option Period,
time being of the essence. Such notice shall be given in accordance with Section
8.04 of the Lease. If notification of the exercise of the Renewal Option is not
so given and received, the Renewal Options granted herein shall automatically
expire. Base Rent applicable to the Premises for each Option Period shall be
equal to ninety-five percent (95%) of the Fair Market Rental, as defined
hereinafter. All other terms and conditions of the Lease shall remain the same,
except that upon the exercise of the first Renewal Option, Tenant shall have
only one (1) remaining Renewal Option, and upon the exercise of the second
Renewal Option, Tenant shall have no further Renewal Options.


b.   If the Tenant exercises a Renewal Option, the Landlord shall determine the
Fair Market Rental for such Option Period by using its good faith judgment.
Landlord shall provide Tenant with written notice of such amount within fifteen
(15) days after Tenant exercises its Renewal Option. Tenant shall have thirty
(30) days ("Tenant's Review Period") after receipt of Landlord's notice of the
new base rent within which to accept such rental. In the event Tenant fails to
accept in writing such rental proposal by Landlord, then such proposal shall be
deemed rejected and Landlord and Tenant shall attempt to agree upon such Fair
Market Rental, using their best good faith efforts. If Landlord and Tenant fail
to reach agreement within fifteen (15) days following Tenant's Review Period
("Outside Agreement Date") then the parties shall each within ten (10) days
following the Outside Agreement Date appoint a real estate broker who shall be
licensed in the state of Maryland and who specializes in the field of commercial
office space leasing in the Rockville, Maryland market, has at least ten (10)
years of experience and is recognized within the field as being reputable and
ethical. If one party does not timely appoint a broker, then the broker
appointed by the other party shall promptly appoint a broker for such party.
Such two individuals shall each determine within ten (10) days after their
appointment such base rent. If such individuals do not agree on base rent, then
the two individuals shall, within five (5) days, render separate written reports
of their determinations and together appoint a third similarly qualified
individual having the qualifications described above. If the two brokers are
unable to agree upon a third broker, the third broker shall be appointed by the
President of the Maryland Board of Realtors. In the event the Maryland Board of
Realtors is no longer in existence, the third broker shall be appointed by the
President of its successor organization. If no successor organization is in
existence, the third broker shall be appointed by the Chief Judge of the Circuit
Court of Montgomery County, Maryland. The third individual shall within ten (10)
days after his or her appointment make a determination of such base rent. The
third individual shall determine which of the determinations of the first two
individuals is closest to his own and the determination that is closest shall be
final and binding upon the parties, and such determination may be enforced in
any court of competent jurisdiction. Landlord and Tenant shall each bear the
cost of its broker and shall share equally the cost of the third broker. Upon
determination of the base rent payable pursuant to this Section, the parties
shall promptly execute an amendment to this Lease stating the rent so
determined.
 
D-9

--------------------------------------------------------------------------------


   c.   The term "Fair Market Rental" shall mean the annual amount per rentable
square foot that a willing, comparable renewal tenant would pay and a willing,
comparable landlord of a similar office building would accept at arm's length
for similar space, giving appropriate consideration to the following matters:
(i) annual rental rates per rentable square foot; (ii) the type of escalation
clauses (including, without limitation, operating expenses, real estate taxes,
and CPI) and the extent of liability under the escalation clauses (i.e., whether
determined on a "net lease" basis or by increases over a particular base year or
base dollar amount); (iii) rent abatement provisions reflecting free rent and/or
no rent during the lease term; (iv) length of lease term; (v) size and location
of premises being leased; and (vi) other generally applicable terms and
conditions of tenancy for similar space; provided, however, Tenant shall not be
entitled to any tenant improvement or refurbishment allowance (but any broker
retained by Tenant or Landlord pursuant to subparagraph (b) above shall be
entitled to consider typical tenant improvement allowances or refurbishment
allowances paid for similar space in connection with lease renewals in making
his determination of the Fair Market Rental). The Fair Market Rental may also
designate periodic rental increases, a new Base Year and similar economic
adjustments. The Fair Market Rental shall be the Fair Market Rental in effect as
of the beginning of the Option period, even though the determination may be made
in advance of that date, and the parties may use recent trends in rental rates
in determining the proper Fair Market Rental as of the beginning of the Option
period.


15.   Notices. 


a.   Effective as of the date hereof, Section 1.01(G) of the Lease is deleted in
its entirety and the following Section 1.01(G) is substituted in place thereof:
 
“(G) “Landlord’s Notice Address” shall mean:


PRIM Rockville Pike, LLC
c/o McShea & Company, Inc.
One Bank Street, Suite 300
Gaithersburg, Maryland 20878
Attention: Ms. Laurie Craft


with a copy to:


TA Associates Realty
28 State Street
Boston, Massachusetts 02109
Attention: Ms. Kimberly Hourihan”


D-10

--------------------------------------------------------------------------------


b.   Effective as of the date hereof, Section 1.01(M) of the Lease is deleted in
its entirety and the following Section 1.01(M) is substituted in place thereof:
 
“(M) “Rent Payment Address” shall mean:


PRIM Rockville Pike, LLC
c/o McShea & Company, Inc.
One Bank Street, Suite 300
Gaithersburg, Maryland 20878
Attention: Ms. Mary McCarthy”
 
16.  Brokers.   Landlord and Tenant each represent and warrant to the other
party that it has not dealt with any realtor, broker, agent or finder in
connection with this Third Amendment other than McShea & Company, Inc. and CRESA
Partners (the "Brokers"). Landlord shall pay a commission to the Brokers in
accordance with the terms of a separate agreement between Landlord and the
Brokers. Each party shall indemnify and hold harmless the other party from and
against any loss, claim, damage, expense (including costs of suit and reasonable
attorneys' fees) or liability for any compensation, commission or charges
claimed by any other realtor, broker, agent or finder claiming to have dealt
with the indemnifying party in connection with this Third Amendment.
 
17.  Reaffirmation of Terms.   Except as modified herein, all of the terms,
covenants and provisions of the Lease are hereby confirmed and ratified and
shall remain unchanged and in full force and effect.
 
18.  Representations.   Tenant hereby represents and warrants to Landlord that
Tenant (i) is not in default of any of its obligations under the Lease and that
such Lease is valid, binding and enforceable in accordance with its terms, (ii)
has full power and authority to execute and perform this Third Amendment, and
(iii) has taken all action necessary to authorize the execution and performance
of this Third Amendment.
 
19.  Counterpart Copies.   This Third Amendment may be executed in two or more
counterpart copies, each of which shall be deemed to be an original and all of
which counterparts shall have the same force and effect as if the parties hereto
had executed a single copy of this Third Amendment.
 


 
[SIGNATURES APPEAR ON NEXT PAGE]


 

D-11

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day and year first above written.
 

        LANDLORD:       PRIM ROCKVILLE PIKE, LLC,
a Delaware limited liability company,
Manager  
   
   
    By: TA Realty LLC, a Massachusetts limited liability company, Manager      
  By: Realty Associates Advisors Trust, a Massachusetts business trust, sole
member       By:   /s/  Kimberly M. Hourihan  

--------------------------------------------------------------------------------

 
 


        TENANT:       EDGAR ONLINE, INC.,
a Delaware corporation  
   
   
  By:   /s/ GREG D. ADAMS  

--------------------------------------------------------------------------------

  Its: COO AND CFO




D-12

--------------------------------------------------------------------------------

 